Citation Nr: 1822560	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  07-17 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a disability of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1998. 

These matters came before the Board of Veterans' Appeals (Board) on appeal of an April 2006 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied a disability rating in excess of 10 percent for a service-connected disability of the lumbar spine.  The Cleveland, Ohio, RO now has jurisdiction over this case.  In June 2007, the RO increased the disability evaluation to 20 percent for degenerative changes of the lumbar spine, effective November 28, 2005 (the date of the Veteran's claim).  

In April 2010, the RO assigned a separate 20 percent disability rating for radicular symptoms, affecting the sciatic nerve of the left lower extremity, effective November 24, 2009 (the date of the examination in which these findings were recorded).  The Board remanded the Veteran's claim in November 2010, in order to afford the Veteran with a hearing before the Board.  

The Veteran attended a hearing before the Board in May 2011.  A transcript of that hearing is of record.  The Board again remanded this case in August 2011 for further development.  

The issue of entitlement to a rating in excess of 20 percent for a disability of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's radiculopathy of the left lower extremity has been manifested by moderate, incomplete paralysis but not moderately severe or severe, incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 8599-8620 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the November 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in November 2017 in order to allow the RO to consider new evidence provided during the appeal period.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the Left Lower Extremity

The Veteran is service connected for left lower extremity radiculopathy of the sciatic nerve under Diagnostic Code 8599-8620.  He was assigned a 20 percent rating effective November 24, 2009.  In assessing the increased rating, the Board will consider evidence one year prior to November 24, 2009.  38 C.F.R. § 3.400(o).

In this case, Diagnostic Code 8599 denotes an unlisted condition of disease of the peripheral nerves, and the RO determined that the rating criteria most analogous to the Veteran's service-connected peripheral neuropathy of the right and left lower extremities are encompassed under Diagnostic Codes 8620.  See 38 C.F.R. § 4.20, 4.27.  

Diagnostic Code 8620 is for neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating).  38 C.F.R. § 4.123.  It is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  A 20 percent rating is assignable for moderate, incomplete paralysis, a 40 percent rating is assignable for moderately severe, incomplete paralysis, and a 60 percent rating is assignable for severe, incomplete paralysis with marked muscular atrophy.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran was originally assigned a 20 percent rating, based on a November 24, 2009, VA examination describing fatigue, decreased motion, stiffness, weakness, spasms, and pain in the mid lumbar spine.  The severity of the pain was moderate and constant.  The Veteran described it as a sharp shooting pain that radiated from his left mid back and down the left and right legs.  The examiner noted a very mild footdrop type gait, and there was a generalized decrease of vibration detection and soft touch of the plantar aspect and dorsum of the left foot and lateral aspect of the leg.  

The Veteran received a VA peripheral nerves examination in April 2016 and the examiner noted moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  There was no muscle atrophy, but decreased sensation for light touch was noted in the left lower leg and ankle.  The examiner indicated that the Veteran's gait was not normal, as there was increased weight bearing on the right; the examiner linked this gait to the Veteran's back condition and left lower extremity radiculopathy.  The examiner further noted mild incomplete paralysis of the left sciatic nerve.

The Veteran received another VA peripheral nerves examination in August 2017 and the examiner noted moderate intermittent pain and moderate constant pain in the left lower extremity.  There was no muscle atrophy, and he had normal sensation for touch in the left lower leg and ankle.  The Veteran's gait was normal, and the examiner again noted mild incomplete paralysis of the left sciatic nerve.  

The Board finds the VA examinations highly probative and conclude that a higher rating for moderately severe or severe, incomplete paralysis is not justified.  The Veteran's symptoms do not appear to be so chronically pervasive to justify a higher rating, based on competent, credible examination reports indicating moderate pain.  For these reasons, the Veteran is entitled to a rating of no greater than 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

As neuritis is not a joint disability rated on the basis of limitation of motion, VA is not required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment. 


ORDER

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.  


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's last VA examination for his back disability was in August 2017.  The Board has reviewed that examination report and notes that it is not adequate, as it does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  The examiner notes there is moderate discomfort with both active and passive motion with weight bearing and nonweight-bearing, but did not provide the range of motion measurements.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing). 

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court also noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination so as to determine the current severity of his thoracolumbar spine disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must also be performed. 

The thoracolumbar spine must be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also request the Veteran identify extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


